      Case 2:19-cv-10936-WBV-MBN Document 9 Filed 07/29/19 Page 1 of 2




                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


ORTEGAS COLEMAN                                    CIVIL ACTION

VERSUS                                             NO. 19-10936-WBV-MBN

SHADRACK LONG, ET AL.                              SECTION: “D” (5)



                                     ORDER
      Considering the Ex Parte Motion to Withdraw as Counsel of Record (R. Doc.

8);

      IT IS HEREBY ORDERED that the Motion is DENIED for failure to comply

with Local Rule 83.2.11. Local Rule 83.2.11 provides:

            The original counsel of record must represent the party for
            whom he or she appears unless the court permits him or
            her to withdraw from the case. Counsel of record may
            obtain permission only upon joint motion (of current
            counsel of record and new counsel of record) to substitute
            counsel or upon a written motion served on opposing
            counsel and the client. If other counsel is not thereby
            substituted, the motion to withdraw must contain the
            present address of the client and the client’s telephone
            number if the client can be reached by telephone. The
            motion must be accompanied by a certificate of service,
            including a statement that the client has been notified of
     Case 2:19-cv-10936-WBV-MBN Document 9 Filed 07/29/19 Page 2 of 2




            all deadlines and pending court appearances, served on
            both the client by certified mail and opposing counsel, or
            an affidavit stating why service has not been made.

The instant Motion is deficient because the accompanying certificate of service does

not state that the client has been notified, by certified mail, of all deadlines and

pending court appearances, as Local Rule 83.2.11 requires.

      New Orleans, Louisiana, July 29, 2019.




                                      ______________________________
                                      WENDY B. VITTER
                                      United States District Judge
